Exhibit 10.33
EXECUTION VERSION
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
August 20, 2008, by and between Cornerstone BioPharma Holdings, Inc. (the
“Company”) and David Price (the “Executive”).
     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to be employed by the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:
     1. Term of Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on September 8, 2008 (the
“Commencement Date”) and ending on September 7, 2009 (the “Initial Term”) unless
renewed or sooner terminated in accordance with the provisions of this Section 1
or Section 4, respectively. Upon each subsequent anniversary of the Commencement
Date, the term of this Agreement shall automatically extend for an additional
year (such period, including the Initial Term and as it may be extended, the
“Employment Period”) unless (i) either the Company or the Executive gives at
least sixty (60) days notice of non-renewal prior to such anniversary or
(ii) the Agreement is terminated in accordance with the provisions of Section 4.
     2. Title; Capacity. The Executive shall serve as Executive Vice President,
Finance, and Chief Financial Officer of each of the Company, of Cornerstone
BioPharma, Inc. and Aristos Pharmaceuticals, Inc., and in such other position as
the Company or its Board of Directors (the “Board”) may determine from time to
time. The Executive shall be subject to the supervision of, and shall have such
authority as is delegated to him by, the Company’s Chief Executive Officer (the
“CEO”).
     The Executive hereby agrees to undertake the duties and responsibilities
inherent in such positions and such other reasonable and lawful duties and
responsibilities as the CEO or his designee shall from time to time reasonably
assign to him. The Executive agrees to devote his entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Executive agrees to abide by any rules, regulations,
instructions, personnel practices and policies of the Company that are
applicable to him and any changes therein that may be adopted from time to time
by the Company.
     3. Compensation and Benefits.
          3.1 Salary. The Company shall pay the Executive a base salary in
accordance with the Company’s regular payroll practices at an annualized rate of
Two Hundred Eighty-Five Thousand and No/100 Dollars ($285,000.00), less lawful
deductions. Such salary shall be subject to annual increases as determined by
the Board.

 



--------------------------------------------------------------------------------



 



          3.2 Annual Target Cash Bonus. The Executive shall be eligible to
receive an annual target cash bonus of up to thirty-five percent (35%) of his
then annual base salary (“Target Cash Bonus”). The Board (or a committee
thereof) shall determine the amount of the actual award, if any, based on
overall corporate performance and individual performance. Actual awards may be
greater than or less than the Executive’s Target Cash Bonus, depending in part
upon the extent to which actual performance exceeds or falls below the
performance goals. Any bonus shall be paid in a single lump sum, subject to
lawful deductions, at such time as bonuses are regularly paid to senior
executives of the Company, but in any event such bonus shall be paid on or
before March 15 of the year following the year to which the bonus relates. Each
cash bonus award that may become payable shall be paid solely from the general
assets of the Company. Any bonus awarded for the year 2008 shall be calculated
as if the Executive had been employed by the Company for the entire calendar
year of 2008.
          3.3 Annual Equity Awards. The Executive shall be eligible to receive
annual equity awards on similar terms and conditions as may be applicable to
other senior executives of the Company. The Compensation Committee of the Board
shall determine the amount of the actual equity award, if any, based on overall
corporate performance and individual performance.
          3.4 Fringe Benefits and Vacation. The Executive shall be entitled to
participate in all bonus and benefit plans and programs, including medical,
health and life insurance, car allowance, and 401(k) and profit sharing plans,
if any, that the Company establishes and makes available to its employees or
executives, to the extent that the Executive’s position, tenure, salary, age,
health and other qualifications make him eligible to participate. All such plans
and programs are subject to amendment or termination from time to time by the
Company in its discretion. Notwithstanding anything to the contrary in any such
plan or program, the Executive shall be entitled to three (3) weeks of paid
vacation in his first year of employment hereunder and, thereafter, shall be
entitled to four (4) weeks of paid vacation per year, vacation shall be accrued
monthly, and shall be taken at such times as may be approved by the CEO or his
designee.
          3.5 Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, upon presentation
by the Executive of documentation, expense statements, vouchers and/or such
other supporting information as the Company may request; provided, however, that
the amount available for such travel, entertainment and other expenses may be
fixed in advance by the Board. Notwithstanding the foregoing, (i) the expenses
eligible for reimbursement in any particular taxable year may not affect the
expenses eligible for reimbursement in any other taxable year, (ii) such
reimbursement must be made on or before the last day of the year following the
year in which the expense was incurred, and (iii) the right to reimbursement is
not subject to liquidation or exchange for another benefit.
          3.6 Reimbursement of Moving Expenses. The Company shall reimburse the
Executive up to Twenty Thousand Dollars and 00/100 ($20,000.00) for reasonable
moving expenses, including expenses for temporary housing, incurred or paid by
the Executive for relocating his principal residence from New York to North
Carolina. Said reimbursement shall be in accordance with the Company’s
applicable policies and practices and upon presentation by the Executive of such
documentation as the Company may request and all such reimbursement

2



--------------------------------------------------------------------------------



 



amounts shall be paid on or before March 15th of the year following the year in
which the expense was incurred.
     4. Employment Termination. The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:
          4.1 Expiration of the Employment Period in accordance with Section 1;
          4.2 At the election of the Company, for Cause (as defined in
Section 18), immediately upon written notice by the Company to the Executive;
          4.3 Thirty (30) days after the death or Disability (as defined in
Section 18) of the Executive;
          4.4 At the election of the Executive by providing written notice to
the Company; and
          4.5 At the election of the Company, without Cause, by providing
written notice to the Executive.
          4.6 At the election of the Executive, for Good Reason (as defined in
Section 18), upon written notice by the Executive to the Company.
     5. Effect of Termination.
          5.1 Termination for Cause. In the event the Executive’s employment is
terminated for Cause pursuant to Section 4.2, the Company shall pay to the
Executive the compensation and benefits otherwise payable to him under Section 3
through the last day of his actual employment by the Company.
          5.2 Termination at the Election of the Executive. In the event the
Executive elects to terminate his employment pursuant to Section 4.4, the
Company shall pay the Executive the compensation and benefits otherwise payable
to him under Section 3 through the last day of his actual employment by the
Company.
          5.3 Termination for Death or Disability. If the Executive’s employment
is terminated by death or because of Disability pursuant to Section 4.3, the
Company shall pay to the estate of the Executive or to the Executive, as the
case may be, the compensation that would otherwise be payable to the Executive
up to the end of the month in which the termination of his employment because of
death or Disability occurs.
          5.4 Termination Without Cause or For Good Reason. If the Executive’s
employment is terminated without Cause pursuant to Section 4.5 or for Good
Reason pursuant to Section 4.6, the Company shall:
               (i) pay the Executive a lump sum payment equal to six (6) months
of his then current annual base salary, less lawful deductions, payable within
thirty (30) days following the termination of the Executive’s employment; and

3



--------------------------------------------------------------------------------



 



               (ii) pay the Executive on the first business day of each month an
amount equal to (a) one hundred percent (100%) of the Executive’s monthly COBRA
premiums for the Executive and his dependents, if any, if the Executive properly
elects to continue health and dental insurance under COBRA and (b) one hundred
percent (100%) of the cost of the monthly premiums paid by the Company to
insurance companies for life insurance and disability insurance for the
Executive in the month preceding the termination of the Executive’s employment,
such payments under subsections (a) and (b) to continue until the earlier of six
(6) months after the termination of the Executive’s employment or until the last
day of the first month that the Executive is eligible for other
employer-sponsored health coverage.
All such above-described payments are subject to the Executive’s execution and
non-revocation of a severance agreement and release of all claims drafted by and
satisfactory to counsel for the Company.
          5.5 Payments to the Executive under this Section 5 shall be bifurcated
into two portions, consisting of a portion that does not constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the guidance issued
thereunder (“Section 409A”), and a portion that does constitute nonqualified
deferred compensation. Payments hereunder shall first be made from the portion
that does not consist of nonqualified deferred compensation until it is
exhausted and then shall be made from the portion that does constitute
nonqualified deferred compensation. The determination of whether, and the extent
to which, any of the payments to be made to the Executive hereunder are
nonqualified deferred compensation shall be made after the application of all
applicable exclusions under Treasury Reg. §1.409A-1(b)(9). Any payments that are
intended to qualify for the exclusion for separation pay due to involuntary
separation from service set forth in Reg. §1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of the Executive following
the taxable year of the Executive in which the Executive’s termination of
employment occurs.
     6. Non-Compete.
          (a) During the Employment Period and for a period of one (1) year
after the termination or expiration of the Executive’s employment for any
reason, the Executive will not directly or indirectly:
               (i) within the geographical areas set forth in Section 6(c)
below, as an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender, or in any other capacity whatsoever
(other than as the holder of not more than one percent (1%) of the total
outstanding stock of a publicly held company), engage in the business of
providing services or developing, producing, marketing or selling products
competitive with the services provided or products being developed, produced,
marketed or sold by the Company while the Executive was employed by the Company;
or
               (ii) either alone or in association with others, recruit,
solicit, induce, hire or engage as an independent contractor or attempt to
recruit, solicit, induce, hire or engage as an independent contractor, any
person who then is or was employed by the Company except for an individual whose
employment with the Company has been terminated (X) by the

4



--------------------------------------------------------------------------------



 



employee for any reason other than Good Reason for a period of six (6) months or
longer, (Y) by the Company for any reason, or (Z) by the employee for Good
Reason; or
               (iii) either alone or in association with others, solicit, divert
or take away, or attempt to solicit, divert or take away, the business or
patronage of any of the clients, customers or accounts, or prospective clients,
customers or accounts, of the Company which were contacted, solicited or served
by the Executive while employed by the Company.
          (b) The Executive agrees that, if requested by the Company in writing,
he will give notice to the Company of each new business activity he plans to
undertake during the non-competition period at least ten (10) business days
prior to beginning any such activity. The notice shall state the name and
address of the individual, corporation, association or other entity or
organization for whom such activity is undertaken and the name of the
Executive’s business relationship or position with the entity. The Executive
further agrees to provide the Company with other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive’s continued compliance with his obligations under
this Agreement. The Executive agrees that, if requested by the Company in
writing, he will provide a copy of Sections 6 and 7 of this Agreement to all
persons and entities with whom he seeks to be hired or do business before
accepting employment or engagement with any of them.
          (c) The Executive acknowledges that the nature of the Company’s
business and the services he renders to the Company are such that specific
geographic limitations are not meaningful, that it would be unfair to permit him
to perform services for, or otherwise engage in, any competing business during
the period specified in Section 6(a) on a worldwide basis. However, at a
minimum, the largest enforceable geographic scope defined below as part of the
Territory shall apply. For purposes of this Agreement, “Territory” means the
following geographic area:
               (i) each city, metropolitan area, and county (and similar
political subdivisions in foreign countries) in which the Company and/or its
subsidiaries are located or do business or, during the Executive’s employment
with the Company, did business, or in which the Executive performed substantial
services or had substantial responsibility while employed by the Company;
               (ii) a one hundred (100) mile radius of any Company or subsidiary
location where the Executive maintained an office during his employment with the
Company;
               (iii) each state and territory of the United States and the
District of Columbia (and similar political subdivisions in foreign countries)
in which the Company or its subsidiaries are located or do business or, during
the Executive’s employment with the Company or its subsidiaries, did business,
or in which the Executive performed substantial services or had substantial
responsibility while employed by the Company;
               (iv) the United States;
               (v) North America;
               (vi) the world.

5



--------------------------------------------------------------------------------



 



          (d) If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable. Additionally, if any of the provisions, clauses, or phrases in this
Section 6 are found to be unenforceable by a court of competent jurisdiction,
then the parties desire that such provision, clause, or phrase be
“blue-penciled” or rewritten by the court to the extent necessary to render it
enforceable.
          (e) The Executive acknowledges that the restrictions contained in this
Section 6 are necessary for the protection of the business and goodwill of the
Company in light of, among other things, the highly competitive market in which
the Company operates, and his executive-level position with the Company. The
Executive agrees that any breach of this Section 6 will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief without
posting a bond.
          (f) If the Executive violates the provisions of this Section 6, he
shall continue to be held by the restrictions set forth in this Section 6, until
a period equal to the period of restriction has expired without any violation.
     7. Proprietary Information and Developments.
          7.1 Proprietary Information.
               (a) The Executive agrees that all information and know-how,
whether or not in writing, of a private, secret or confidential nature
concerning the Company’s business or financial affairs (collectively,
“Proprietary Information”) is and shall be the exclusive property of the
Company. By way of illustration, but not limitation, Proprietary Information may
include inventions, products, processes, methods, techniques, formulas,
compositions, compounds, projects, developments, plans, research data, clinical
data, financial data, personnel data, computer programs, and customer and
supplier lists. Executive will not disclose any Proprietary Information to
others outside the Company or use the same for any unauthorized purposes without
written approval by an officer of the Company, either during or after his
employment, unless and until such Proprietary Information has become public
knowledge without fault by the Executive.
               (b) The Executive agrees that all files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings, or other written, photographic, or other tangible material containing
Proprietary Information, whether created by the Executive or others, which shall
come into his custody or possession, shall be and are the exclusive property of
the Company to be used by the Executive only in the performance of his duties
for the Company.
               (c) The Executive agrees that his obligation not to disclose or
use information, know-how and records of the types set forth in paragraphs
(a) and (b) above, also extends to such types of information, know-how, records
and tangible property of customers of

6



--------------------------------------------------------------------------------



 



the Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to the Executive in the course
of the Company’s business.
          7.2 Developments.
               (a) The Executive will make full and prompt disclosure to the
Company of all inventions, improvements, discoveries, methods, developments,
software, and works of authorship, whether patentable or not, which are created,
made, conceived or reduced to practice by the Executive or under his direction
or jointly with others during his employment by the Company, whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).
               (b) The Executive agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his right, title
and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.
               (c) The Executive agrees to cooperate fully with the Company,
both during and after his employment with the Company, with respect to the
prosecution, procurement, maintenance and enforcement and/or defense of patents,
trademarks, copyrights, trade secrets and other means for protection of
proprietary information (both in the United States and foreign countries)
relating to Developments. Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignment of priority rights, and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development. The Executive shall further execute and deliver
all such instruments and take all other actions as in the opinion of the Company
and its counsel shall be appropriate to vest in the Company (or in such person
as the Company may specify) all right, title and interest in said patents,
trademarks, copyrights, trade secrets and other means of protecting proprietary
information in any Development.
               (d) Whenever requested to do so by the Company, both during and
after his employment with the Company, and at the expense of the Company, the
Executive shall cooperate fully and assist in the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future in connection with (i) any litigation commenced by the Company
against third parties, (ii) any litigation commenced by a third party against
the Company and (iii) any administrative hearing or administrative proceeding
involving the Company. The Executive’s full cooperation in connection with any
claims, actions or administrative proceedings shall include, but not be limited
to, his being available to meet with the Company’s counsel to prepare for trial,
discovery or an administrative hearing and to act as a witness when requested by
the Company at reasonable times designated by the Company.
               (e) The Executive hereby irrevocably appoints the Company to be
his attorney in fact and, in his name and on his behalf, to execute all such
instruments and take all other actions and generally to use his name for the
purpose of providing to the Company the full benefit of the provisions of this
Section 7 of the Agreement.

7



--------------------------------------------------------------------------------



 



               (f) The Executive hereby waives and quitclaims to the Company any
and all claims, of any nature, which the Executive now or may hereafter have for
infringement of any Development assigned hereunder to the Company.
               (g) The Executive acknowledges and agrees that all original works
of authorship which are made by the Executive (solely or jointly with others)
within the scope of Executive’s employment and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101).
          7.3 Other Agreements. Other than as previously disclosed to the
Company by the Executive in writing, the Executive hereby represents that he is
not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of his employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive further represents that his
performance of all the terms of this Agreement and as an Executive of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him in confidence or in
trust prior to his employment with the Company.
     8. Other Severance Arrangements. The benefits under this Agreement will be
provided in lieu of benefits under any severance plan of the Company.
     9. Directors and Officers Indemnification. To the extent the Executive
serves as a Company officer or director or the equivalent thereof, the Executive
shall be entitled to insurance under the Company’s directors and officers
indemnification policies as in effect from time to time.
     10. Mitigation. The Executive has no obligation to mitigate amounts payable
under the Agreement by seeking other employment.
     11. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon the
fifth (5th) day after deposit with the United States Postal Service, by
registered or certified mail, postage prepaid, addressed to the other party at
the address shown below, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 11.

         
 
  If to the Company:   Cornerstone BioPharma Holdings, Inc.
 
       
 
      2000 Regency Parkway Suite 255
 
       
 
      Cary, NC 27518
 
       
 
      Attention: Craig A. Collard
 
       
 
  If to the Executive:   David Price
 
       
 
      286 Masters Court
 
       
 
      Kiawah Island, SC 29455

8



--------------------------------------------------------------------------------



 



     12. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     13. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.
     15. Governing Law. This Agreement shall be construed and interpreted and
enforced in accordance with the laws of the State of North Carolina without
regard to conflict of laws provisions. Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the State
of North Carolina (or, if appropriate, a federal court located within the State
of North Carolina) and the Company and the Executive each consents to the
jurisdiction of such a court.
     16. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by the
Executive.
     17. Miscellaneous.
          17.1 No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
          17.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          17.3 In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.
          17.4 Nothing in this Agreement should be construed to create a trust
or to establish or evidence Executive’s claim of any right to payment other than
as an unsecured general creditor with respect to any payment to which Executive
may be entitled.
          17.5 The provisions of Sections 6 and 7 shall survive the termination
of this Agreement.
          17.6 The Executive agrees, upon termination of his employment,
promptly to deliver to the Company all files, books, documents, notes, lab
books, memoranda, specifications,

9



--------------------------------------------------------------------------------



 



cells, storage media, including software, computer disks or tapes, computer
printouts, together will all copies thereof, and other property prepared by or
on behalf of the Company or purchased with Company funds and to refrain from
making, retaining or distributing copies thereof.
     18. Definitions.
          18.1 For the purposes of this Agreement, “Cause” for termination shall
be deemed to exist upon (a) failure by the Executive, which failure is not cured
within thirty (30) days of written notice to the Executive from the Company, to
perform his material responsibilities to the Company; (b) misconduct by the
Executive that is materially injurious to the Company; (c) a determination by
the Company within thirty (30) days of the Executive’s resignation that
discharge under clause “(b)” of the definition of Cause was warranted; or (d) a
material breach of this Agreement by the Executive.
          18.2 As used in this Agreement, the term “Disability” means, with
respect to the Executive, that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company. A determination of Disability shall be agreed
upon by a physician satisfactory to the Executive and a physician selected by
the Company, provided that if these physicians do not agree, the Executive and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be binding on all
parties.
          18.3 For the purposes of this Agreement, “Good Reason” shall be deemed
to exist upon (a) any material reduction in the annual base compensation payable
to the Executive (but exclusive of any Target Cash Bonus, annual equity award or
other similar cash bonus or equity plans); (b) the relocation of the Company’s
place of business at which the Executive is principally located to a location
that is greater than fifty (50) miles from its current location; (c) the failure
of the Company to comply with a material term of this Agreement; or
(d) significant reduction in the Executive’s duties, responsibilities or
position so long as notice of the Good Reason condition is given within ninety
(90) days of the condition’s initial existence, the Company is given thirty
(30) days to remedy the condition and the termination from employment occurs
within two (2) years following the initial existence of one or more Good Reason
conditions.
     19. Non-Disparagement. The Executive understands and agrees that as a
condition to him of the monetary consideration provided in connection with this
Agreement, during the term of the Agreement and for a period of two (2) years
after the termination of his employment with the Company for any reason, he
shall not make any false, disparaging or derogatory statements in public or
private to any person or media outlet regarding the Company or any of its
directors, officers, employees, agents, or representatives or the Company’s
business affairs and financial condition. The Company agrees that during the
term of the Agreement and for a period of two (2) years after the termination of
Executive’s employment with the Company for any

10



--------------------------------------------------------------------------------



 



reason, the Company shall not make any false, disparaging or derogatory
statements in public or private to any person or media outlet regarding the
Executive.
     20. Section 409A.
          20.1 Notwithstanding anything else to the contrary in this Agreement,
to the extent that any of the payments that may be made hereunder constitute
“nonqualified deferred compensation,” within the meaning of Section 409A and the
Executive is a “specified employee” upon his separation from employment (as
defined under Section 409A), the timing of any such payment following the
separation date shall be modified if, absent such modification, such payment
would otherwise be subject to penalty under Section 409A. No payments to be made
hereunder that constitute “nonqualified deferred compensation” within the
meaning of Section 409A may be accelerated or deferred by either the Company or
the Executive except as specifically permitted or required by Section 409A. In
any event, the Company makes no representation or warranty and shall have no
liability to the Executive or to any other person if any payments made pursuant
to provisions of this Agreement are determined to constitute “nonqualified
deferred compensation” subject to Section 409A but do not satisfy the
requirements of that Section.
          20.2 This Agreement is intended to comply with the provisions of
Section 409A and shall be construed consistently therewith.
[Remainder of this page is intentionally left blank]

11



--------------------------------------------------------------------------------



 



[Signature Page to Executive Employment Agreement]
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

            CORNERSTONE BIOPHARMA HOLDINGS, INC.
      By:   /s/ Craig A. Collard         Name:   Craig A. Collard       
Title:   President and CEO        EXECUTIVE
      By:   /s/ David Price         Name:   David Price             

 